                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

UNITED STATES OF AMERICA                              )
                                                      )
                                                      )
       v.                                             )       Criminal No. 3:15-cr-00037-2
                                                      )       Judge Trauger
                                                      )
BENJAMIN BRADLEY                                      )

                                               ORDER

       On June 5, 2020, the court denied this defendant’s Motion for Compassionate Release.

(Docket No. 1264). On that same date, following entry of the court’s Order, the defendant filed a

Motion for Reconsideration (Docket No. 1265), which has now been fully briefed by both

parties. The Motion is DENIED, and the court declines to reverse its previous ruling.

       Mr. Bradley is 37 years old and has borderline severe obesity and hypertension that does

not rise to the level of pulmonary hypertension or a serious heart condition. His hypertension is

being controlled by medication, his weight remains approximately what it has been for several

years, and he has been recommended to modify his diet and exercise to reduce his obesity.

       On February 1, 2017, this court imposed a 17-year sentence on this defendant after his

plea to participating in a multi-year opioid and money laundering conspiracy while holding the

position of a CAT Scan Technician at a hospital in the Detroit area. Although he was in

Criminal History Category I, his Offense Level was 43 and his Guideline Range was 480 months.

The court granted a significant variance for a variety of reasons outlined at the sentencing

hearing. The defendant has served approximately one-third of the sentence imposed and has a

projected release date of September 2, 2029.




  Case 3:15-cr-00037 Document 1277 Filed 06/23/20 Page 1 of 2 PageID #: 5923
       Neither the defendant’s age nor medical conditions warrant his compassionate release.

Moreover, given his role in this conspiracy, his manipulation of family members to further goals

of the conspiracy, and this court’s lenient sentencing of this defendant, a reduction of his

sentence to time served, even with a lengthy period of home detention, would not meet the

factors set out in an 18 U.S.C. § 3553(a). No extraordinary or compelling reasons justify a

reduction in sentence in this case. 18 U.S.C. § 3582(c)(1)(A).

       IT IS SO ORDERED.



                                                       _________________________________
                                                       ALETA A. TRAUGER
                                                       U.S. DISTRICT JUDGE




  Case 3:15-cr-00037 Document 1277 Filed 06/23/20 Page 2 of 2 PageID #: 5924
